       Case 1:19-cv-00140-REB Document 4 Filed 05/31/19 Page 1 of 2




Greg Chaney
CHANEY LAW OFFICE
efile@gregchaneylaw.com
I.S.B. 10513
P.O. Box 489
Caldwell, Idaho 83606
Telephone: (208) 314-3850
Facsimile: (208) 549-9612
Attorney for Dennis Montgomery, Plaintiff




                   UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO



DENNIS MONTGOMERY,                               Case No. 1:19-CV-00140
               Plaintiff,
                                                 LOCAL RULE 4.1 STATUS REPORT
       vs.

KIT HOMEBUILDERS WEST, LLC,
               Defendant.




       COMES NOW, Plaintiff Dennis Montgomery by and through his attorney of record,

Greg Chaney, of the law firm Chaney Law Office, PLLC, and in accordance with Rule 4.1,

Local Rules for the United States District Court for the District of Idaho gives the following

status update:

       As of the date of this filing, Summons and Complaint has neither been served upon

Defendant nor has Defendant waived service, nor has formal request been made for waiver

of service.

LOCAL RULE 4.1 STATUS REPORT - 1:19-CV-00140                                  PAGE 1 OF 2
       Case 1:19-cv-00140-REB Document 4 Filed 05/31/19 Page 2 of 2




Negotiations between the parties are ongoing and Defendant has informally been provided

with a copy of the Complaint. Plaintiff intends to make a formal request for waiver within

sixty (60) days following this notice unless the case is settled, and the case is dismissed.



DATED this 31st day of May 2019.



                                                             CHANEY LAW OFFICE, PLLC




                                                  BY: _______________________________
                                                      Greg Chaney
                                                      Attorney for Plaintiff




LOCAL RULE 4.1 STATUS REPORT - 1:19-CV-00140                                   PAGE 2 OF 2
